TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00581-CR



                               Shaurisha Jenell Steele, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 51,197, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Shaurisha Jenell Steele appeals the revocation of her community supervision

for robbery. See Tex. Pen. Code § 29.02; Tex. Code Crim. Proc. art. 42.12, § 23. Her appointed

attorney on appeal has filed a motion to withdraw indicating that he “has conscientiously examined

the record and determined said appeal is wholly frivolous and without merit.” In support of his

motion, counsel submitted an Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967).

               However, within his brief counsel raises a point of error claiming that the evidence

is insufficient to support the trial court’s assessment of court costs in the judgment revoking

community supervision and he asks this Court to modify the judgment to delete the assessment of

court costs. With regard to this issue, counsel’s brief contains a thorough summary of the evidence,

the record, and the relevant case law. Counsel concludes his brief asserting that “[he] finds no other
arguable error in the record, and there is no other error upon which a nonfrivolous appeal might

be based.”

               A criminal defense attorney’s duty is to zealously represent the interests of his client

on appeal. In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). If the appointed attorney

finds the “case to be wholly frivolous, after a conscientious examination of it, he should so advise

the court and request permission to withdraw.” Id. (quoting Anders, 386 U.S. at 744). Counsel’s

obligation to his client is to seek leave to withdraw as counsel. Id. at 407. His obligation to the

appellate court is to assure the court, through the mechanism of an Anders brief, that, after thorough

investigation, research, and review of the record, his request to withdraw is well founded. Id.

An Anders brief is appropriate only when the attorney has mastered the record and the evidence

and he determines that there are no sustainable grounds for appeal. Id. at 407–08; Banks v. State,

341 S.W.3d 428, 430 (Tex. App.—Houston [1st Dist.] 2009, no pet.). If the attorney finds that the

appeal does contain potentially meritorious grounds, the attorney must file a merits brief with the

court. Banks, 341 S.W.3d at 430.

               Here, counsel raises what he apparently believes to be a meritorious ground for appeal

but also seeks permission to withdraw. Therefore, counsel is ordered to do one of the following:

       •       If counsel is of the opinion that the evidence is legally insufficient to support

               the assessment of court costs and that the appeal has merit as to that issue, he

               shall file a supplemental brief on the merits of that issue.

       •       If counsel is of the opinion that the assessment of court costs was not

               erroneous and that appellant’s appeal is frivolous as to that issue, he shall:



                                                  2
               (1) deliver a copy of his brief to appellant and advise appellant of her right

               to examine the appellate record and to file a pro se brief or other written

               response; (2) certify in writing that he has complied with the foregoing

               requirement; and (3) file a motion to withdraw. See Anders, 386 U.S. at 744;

               Stafford v. State, 813 S.W.2d 503, 510–11 (Tex. Crim. App. 1991) (counsel

               should be afforded opportunity to rebrief to address deficiencies in form of

               Anders brief).

Counsel shall, within fifteen days from the date of this order, tender to this Court either his

supplemental brief or his certification and motion to withdraw.

               It is so ordered on this the 6th day of June, 2013.



Before Chief Justice Jones, Justices Goodwin and Field

Do Not Publish




                                                 3